Citation Nr: 1628790	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  08-18 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for ocular hypertension, to include as secondary to service-connected diabetes mellitus. 
 
2.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), acid reflux disease, hiatal hernia, and other intestinal problems, including as secondary to a psychiatric disability or diabetes mellitus.

3.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to September 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In July 2014, the Board remanded the claim for service connection for a hypertension to the Agency of Original Jurisdiction (AOJ).  A July 2015 rating decision granted service connection for hypertension.  That issue is no longer on appeal before the Board.

The issues of entitlement to service connection for a gastrointestinal disability and to an increased rating for PTSD are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's diagnosed ocular hypertension is related to service-connected diabetic mellitus.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for ocular hypertension have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

In order to prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2015).  In cases of aggravation of a non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2015).

The Board has considered all evidence of record as it bears on the question of service connection.  38 U.S.C.A. §§ 5107(b), 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

The Veteran claims that his diagnosed ocular hypertension is related to service-connected diabetes mellitus.  VA previously granted service connection for diabetic retinopathy, secondary to diabetes mellitus.  In a June 2015 VA medical examination report, a VA examiner opined that the Veteran's ocular hypertension was less likely than not caused or aggravated by service-connected diabetes mellitus.  In explaining that opinion, the examiner stated that diabetes could cause intraocular pressure elevation when there was proliferative diabetic retinopathy and neovascular glaucoma.  The examiner stated that there was no evidence of that problem.  The examiner failed to note that the Veteran had diagnosed diabetic retinopathy at the time of the examination.  As the Veteran has a service-connected disability indicating causation of ocular hypertension due to service-connected diabetes mellitus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for ocular hypertension have been met.  


ORDER

Entitlement to service connection for ocular hypertension is granted.  


REMAND

Regarding the claim for service connection for a gastrointestinal disability, in a June 2011 VA medical examination report, an examiner indicated that he could not find medical evidence, research, or literature to support a finding that the Veteran's diagnosed GERD was due to, caused by, the result of, or a complication of PTSD.  

In July 2011, the Veteran submitted treatise evidence, suggesting a connection between PTSD and physical ailments, such as gastrointestinal disabilities.   In an August 2012 decision, the Board denied the Veteran's claim for service connection for a gastrointestinal disability, relying on the June 2011 VA medical examination report.  In a November 2013 Memorandum Decision, the Court of Appeals for Veterans Claims found that the Board's reasoning was inadequate because it did not discuss the treatise evidence suggestive of a nexus between the claimed disability and PTSD.  In June 2014, the Board remanded the claim to the AOJ, requesting that the Veteran be scheduled for another examination.  In discussing the reasons for the remand, the Board noted that the Veteran had submitted the treatise evidence suggesting a nexus between PTSD and his gastrointestinal disability.  In a July 2015 VA medical examination report, obtained in attempted compliance with the Board's remand instructions, a VA examiner indicated that the Veteran's diagnosed gastrointestinal disability was not related to service-connected PTSD.  In explaining that opinion, the examiner stated that there did not appear to be any evidence indicating a relationship between service-connected PTSD and the claimed gastrointestinal disability.  In that opinion, the examiner did not mention the treatise evidence of record.  In addition, the Veteran's representative has suggested that the gastrointestinal disability might be related to either the service-connected diabetes mellitus or a diabetic condition, such as diabetic gastroparesis.  An additional remand for the scheduling of another examination is required.

Regarding the claim for an increased rating for PTSD, VA provided the Veteran with a VA psychiatric examination in December 2015.  In an April 2016 notice of disagreement, the Veteran's representative stated that the Veteran's symptoms had worsened since the last examination and that the Veteran was seeing a psychiatrist.  A remand is necessary to schedule an additional psychiatric examination and to obtain relevant treatment records.  

Accordingly, the issues of entitlement to service connection for a gastrointestinal disability and an increased rating for PTSD are REMANDED for the following action:

1.  Request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for any gastrointestinal disability and PTSD.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.

2.  Then, schedule the Veteran for a VA psychiatric examination with a qualified examiner to determine the current severity of PTSD.  The examiner must review the claims file and that review should be noted in the report.  The examiner should make specific findings as to the extent and frequency of all psychiatric symptoms.  The examiner also should provide a full multi-axial diagnosis.  Finally, the examiner should describe the impact of the Veteran's service-connected psychiatric disability on occupational and social functioning, and should describe the symptoms resulting in those levels of impairment.  

3.  Then, schedule the Veteran for a VA examination with a medical doctor to determine the etiology of the claimed gastrointestinal disability.  The examiner must review the record and must note that review in the report.  Any required tests should be conducted.  A complete rationale should be given for all opinions and conclusions expressed.  In writing the opinions, the examiner must note and comment upon the treatise evidence submitted by the Veteran in July 2011, to specifically include:

(a)  The statement by the director of the National Institute of Mental Health (NIMH) at a congressional hearing;

(b)  The article printed by the National Center for PTSD;

(c)  The About.com article on PTSD; and 

(d)  The abstract of an article printed by the American Psychological Association.  

After a review of all evidence, the examiner is asked to opine as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed gastrointestinal disability is related to service or any incident of service?

(b)  Is it at least as likely as not (50 percent or greater probability) that a gastrointestinal disability was caused by PTSD, to include by any medication taken to treat that disability?

(c)  Is it at least as likely as not (50 percent or greater probability) that a gastrointestinal disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by PTSD, to include by any medication taken to treat that disability?

(d)  Is it at least as likely as not (50 percent or greater probability) that a gastrointestinal disability was caused by service-connected diabetes mellitus, to include by any related condition such as diabetes gastroparesis or any medication taken for a diabetic disability?

(e)  Is it at least as likely as not (50 percent or greater probability) that a gastrointestinal disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected diabetes mellitus, to include by any related condition such as diabetes gastroparesis or any medication taken for a diabetic disability?


4.  Then, readjudicate the claims for service connection for a gastrointestinal disability and an increased rating for PTSD.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


